                                 IN UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF ARKANSAS
                                       TEXARKANA DIVISION

VIRGINIA CLAYTON                                                                                         PLAINTIFF

vs.                                            Civil No. 4:19-cv-04026

ANDREW SAUL 1,                                                                                           DEFENDANT
Commissioner, Social Security Administration

                                          MEMORANDUM OPINION

          Plaintiff, Virginia Clayton, brings this action under 42 U.S.C. § 405(g), seeking judicial

review of a decision of the Commissioner of Social Security Administration (Commissioner)

denying her claim for a period of disability and disability insurance benefits (“DIB”) benefits

under Title II of the Social Security Act (hereinafter “the Act”), 42 U.S.C. §§ 423(d)(1)(A),

1382c(a)(3)(A). In this judicial review, the court must determine whether there is substantial

evidence in the administrative record to support the Commissioner’s decision. See 42 U.S.C. §

405(g).

          The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment,

and conducting all post-judgment proceedings.                     ECF No. 4. Pursuant to this authority, the

Court issues this memorandum opinion and orders the entry of a final judgment in this matter.

1.        Background:

          Plaintiff protectively filed her application on March 10, 2016.                           (Tr. 66) 2 .     In her

application, Plaintiff alleged being disabled due to: fibromyalgia, chronic migraines, cluster

headaches, depression, stomach/IBS, hypothyroidism, dermatitis, TMJ, extreme dry eye with

1
 Andrew M. Saul has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant, pursuant to
Rule 25(d)(1) of the Federal Rules of Civil Procedure.
2 References to the Transcript will be (Tr. ___) and refer to the document filed at ECF No. 9, These references are to
the page number of the transcript itself not the ECF page number.
                                                              1
floaters, chronic sinus problems, acid reflux, vertigo, and an accessory bone in her right foot with

an alleged onset date of June 2, 2014. (Tr. 66, 284). Plaintiff’s application was denied initially

and again upon reconsideration. (Tr. 66). Plaintiff requested an administrative hearing and that

administrative hearing was held on October 30, 2017. (Tr. 115-135). At this hearing, Plaintiff

was present and represented by counsel, Gregory Giles. (Id.). Plaintiff and a Vocational Expert

(“VE”) testified at the hearing. (Id.).

       Following the administrative hearing, on September 5, 2018, the ALJ entered an

unfavorable decision. (Tr. 62-70). The ALJ found Plaintiff had last met the insured status

requirements of the Act through March 31, 2018. (Tr. 68, Finding 1). The ALJ also found

Plaintiff had not engaged in substantial gainful activity from her alleged onset date of June 2, 2014,

through her date last insured. (Tr. 68, Finding 2). The ALJ determined Plaintiff had the severe

impairments of: fibromyalgia; plantar fasciitis of the right foot, lumbar spine degenerative disc

disease; and migraines. (Tr. 68-70, Finding 3). Despite being severe, the ALJ determined that,

prior to the established onset date, those impairments did not meet or medically equal the

requirements of any of the Listings of Impairments in 20 CFR Part 404, Subpart P, Appendix 1

(“Listings”). (Tr. 70, Finding 4).

       The ALJ considered Plaintiff’s subjective complaints and determined her RFC. (Tr.

70-74). The ALJ evaluated Plaintiff’s subjective complaints and found her claimed limitations

were not entirely consistent with the medical evidence and other evidence in the record. (Tr. 71).

The ALJ determined Plaintiff retained the RFC to:

       [P]erform light work as defined in 20 CFR 404.1567(b) except can occasionally
       climb ramps and stairs; can occasionally climb ladders, ropes, or scaffolds; can
       occasionally balance, stoop, kneel, crouch, and crawl.
       (Tr. 70).



                                                  2
       The ALJ then evaluated Plaintiff’s Past Relevant Work (“PRW”) and determined that,

through her date last insured, Plaintiff could perform her PRW as a high school teacher as actually

and generally performed. (Tr. 74-76, Finding 6). The ALJ found that, alternatively, there were

jobs in the significant numbers in the national economy that Plaintiff could perform. Id.. With

the help of the VE, the ALJ found Plaintiff could perform the representative occupations of price

tutor with approximately 244,960 jobs in the nation, or school instruction with approximately

7,130 jobs in the nation. Id. Based upon this finding, the ALJ determined Plaintiff was not

disabled at any time from June 2, 2014, the alleged onset date, through March 31, 2018, the date

last insured. (Tr. 76, Finding 7).

       Thereafter, Plaintiff requested the Appeals Council’s review of the ALJ’s decision. (Tr.

239-41). On January 29, 2019, the Appeals Council declined to review the ALJ’s disability

determination. (Tr. 7-10). On March 4, 2019, Plaintiff filed the present appeal. ECF No. 1.

Both Parties have filed appeal briefs. ECF Nos. 11, 13. This case is now ready for decision.

2.     Applicable Law:

       It is well-established that a claimant for Social Security disability benefits has the burden

of proving his or her disability by establishing a physical or mental disability that lasted at least

one year and that prevents him or her from engaging in any substantial gainful activity. See Cox

v. Apfel, 160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The

Act defines a “physical or mental impairment” as “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff

must show that his or her disability, not simply his or her impairment, has lasted for at least twelve

consecutive months. See 42 U.S.C. § 423(d)(1)(A).


                                                  3
       To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling

impairment listed in the regulations (if so, the claimant is disabled without regard to age,

education, and work experience); (4) whether the claimant has the Residual Functional Capacity

(RFC) to perform his or her past relevant work; and (5) if the claimant cannot perform the past

work, the burden shifts to the Commissioner to prove that there are other jobs in the national

economy that the claimant can perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f).

The fact finder only considers the plaintiff’s age, education, and work experience in light of his or

her RFC if the final stage of this analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.     Discussion:

        Plaintiff brings three points on appeal: (1) whether the administrative law judge (“ALJ”)

properly evaluated Plaintiff’s subjective allegations of her symptoms and their limiting effects; (2)

whether substantial evidence supports the ALJ’s residual functional capacity assessment (“RFC”);

and (3) whether the ALJ’s failed to include a proper hypothetical to the vocational expert (“VE”).

ECF No. 11.

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable mind

would find it adequate to support the Commissioner's decision. The ALJ's decision must be

affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d


                                                 4
964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other

words, if after reviewing the record it is possible to draw two inconsistent positions from the

evidence and one of those positions represents the findings of the ALJ, the decision of the ALJ

must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds the record as a whole reflects substantial

evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily

affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, 364 Fed.

Appx. 307 (8th Cir. 2010) (district court summarily affirmed the ALJ).

4.     Conclusion:

       Based on the foregoing, the undersigned finds that the decision of the ALJ, denying

benefits to Plaintiff, is supported by substantial evidence and should be affirmed. A judgment

incorporating these findings will be entered pursuant to Federal Rules of Civil Procedure 52 and

58.

       ENTERED this 30th day of December 2019.


                                                      Barry A. Bryant
                                                    /s/
                                                    HON. BARRY A. BRYANT
                                                    U.S. MAGISTRATE JUDGE




                                                5
